Title: William Phillips to George Weedon, 6 April 1781
From: Phillips, William
To: Weedon, George



Sir
Portsmouth Ap. 6. 1781

The two Flags by Lt. Col. Matthews and Major Callis have been admitted into this place and your Letters received by them and I hope you will be convinced from these Gentlemens Report of my conversation with them that I mean to pursue during my stay in Virginia a conduct of the strictest liberality and humanity and I do assure you that nothing shall turn me aside from such benevolent principles but the rash and violent conduct I have reason to fear may be taken up by your Governour, Council and House of Delegates: I have received on my arrival here a Letter signed by Mr. Jefferson of so barbarous, excuse me for saying, Sir, insolent a nature that it would be unbecoming my Rank and situation to give any answer to it. I will however declare to you, Sir, that should any part of the savage threats contain’d in that Letter, and the resolution of your House of Delegates be put in execution I shall consider Virginia as intending to carry on a peculiar War, abstracted from the General unhappy one, and will treat the Colony accordingly. I enclose to you, Sir, the copy of a Letter I writ some days ago to Genl. Muhlenburg respecting an exchange of Prisoners and have received for answer that he must take the Commands of Major Genl. Steuben upon it. I will freely own to have looked upon this as an evasive answer and had directed the Prisoners to be sent to N. York but on Major Callis delivering me your Letter I immediately stopt the prosecution of the orders, which I hope will persuade you of the respect and regard I hold for you and how much I depend on your Honour.

I request you to understand that by an exchange of Prisoners I mean those American Prisoners of War who are actually within our Lines and such as have been taken in Arms gave Paroles to Brig. Gen. Arnold to be opposed in exchange against all such British and Germans as may now be within the province of Virginia Prisoners of War, comprehending, among others, some Dragoons who were cast away on the Coast, the Men taken at Post St. Vincennes with Lt. Govr: Hamilton, such of the British and German Troops of Convention as may be in any of the Gaols of the Province and to oppose Cols. Curle and Elligood for an exchange against each other. Respecting the Marines in your possession I will enter upon an exchange for them but the transaction must not be esteemed a president [precedent] to pursue hereafter, as the Corps of Marines belong to the Navy, and exchanges must operate in future in that Department.
I will moreover consent on my part that all Officers which hereafter may be made prisoners of War on either Side, shall be reciprocally permitted to return to their Friends on Parole till exchanged.
I am to request your immediate Answer to this Letter and I refer to Major Callis to explain to you my Sense of a number of Civilities I have formerly received in Virginia and from you, Sir, in particular.
I am Sir Your mo. obt. most Humb. Servt,

W Philips

